TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00461-CR



                              Cha-Ka Romain Johnson, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
              NO. 8127, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Cha-Ka Romain Johnson, proceeding pro se, has filed a notice of

appeal from the district court’s denial of his motion for forensic DNA testing and request for

appointment of counsel. See Tex. Code Crim. Proc. arts. 64.01–.05. Johnson’s appellate brief

was originally due on April 7, 2021. On May 20, 2021, this Court informed Johnson that his

brief was overdue and that if we did not receive a motion for extension of time or a brief

accompanied by a motion for extension of time on or before June 1, 2021, this cause would be

submitted on the record alone. On June 3, 2021, we received from Johnson a motion for

extension of time to file his brief that was postmarked on June 1, 2021. In the motion, Johnson

requests an extension until July 15, 2021. We grant the motion and order Johnson to file his

brief no later than the following Monday, July 19, 2021. If the brief is not filed by that date, the
appeal will be submitted on the record alone. See Ates v. State, No. 03-15-00307-CR, 2016 WL

3361173, at *1–2 (Tex. App.—Austin June 8, 2016, no pet.).

              It is ordered on June 16, 2021



Before Justices Goodwin, Triana, and Kelly

Do Not Publish




                                               2